Dismissed and Memorandum Opinion filed May 29, 2008








Dismissed and Memorandum Opinion filed May 29, 2008.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-08-00231-CV
____________
 
EX PARTE S.C.
 

 
On Appeal from the
189th District Court
Harris County,
Texas
Trial Court Cause No.
2007-06382-A
 

 
M E M O R A N D U M   O P I N I O N
This is an attempted appeal from a
judgment signed December 20, 2007.  No
motion for new trial was filed. 
Appellant=s notice of appeal was filed February 8,
2008.
The notice of appeal must be filed within
thirty days after the judgment is signed when appellant has not filed a timely
motion for new trial, motion to modify the judgment, motion to reinstate, or
request for findings of fact and conclusion of law.  See Tex.
R. App. P. 26.1




Appellant=s notice of appeal
was not filed timely. A motion for extension of time is necessarily implied
when an appellant, acting in good faith, files a notice of appeal beyond the
time allowed by rule 26.1, but within the fifteen-day grace period provided by
Rule 26.3 for filing a motion for extension of time.  See Verburgt v. Dorner, 959 S.W.2d
615, 617-18 (Tex. 1997) (construing the predecessor to Rule 26).  However, the appellant must offer a
reasonable explanation for failing to file the notice of appeal in a timely
manner.  See Tex. R. App. P. 26.3, 10.5(b)(1)(C); Verburgt,
959 S.W.2d at 617-18.  Appellant=s notice of appeal
was not filed within the fifteen-day period provided by rule 26.3
On May 1, 2008, notification was
transmitted to all parties of the Court=s intent to
dismiss the appeal for want of jurisdiction. 
See Tex. R. App. P. 42.3(a).  Appellant=s response fails
to demonstrate that this Court has jurisdiction to entertain the appeal.
Accordingly, the appeal is ordered
dismissed.
 
PER CURIAM
 
Judgment
rendered and Memorandum Opinion filed May 29, 2008.
Panel consists
of Justices Frost, Seymore, and Guzman.